Citation Nr: 0724108	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service from January 1955 to June 
1966, and from November 1966 to June 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection and a noncompensable rating 
for bilateral hearing loss.

The veteran presented testimony at a Travel Board hearing in 
September 2006.  A copy of the transcript has been associated 
with the claims file.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's hearing loss is manifested by Level I 
hearing loss in both ears.


CONCLUSION OF LAW

The requirements for a compensable rating for bilateral 
hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.85, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

This appeal arises from a notice of disagreement with an 
initial award of service connection.  In a June 2005 letter, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection including the need to submit evidence 
of a current disability, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  Moreover, in a 
March 2006 letter, the veteran was notified how disability 
ratings are assigned and the types of evidence necessary to 
establish such, as well as what information and evidence that 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that concerns 
the level of his disability.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
The veteran was an active participant in the claims process, 
including participation in a hearing.  Thus, any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability. Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2006).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his contentions and hearing 
testimony, service medical records, post-service private 
records, VA examination report, and lay statements.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The only current audiological evaluation is the November 2005 
VA examination.  On that examination, pure tone thresholds, 
in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
15
20
35
85
LEFT
15
20
45
90

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.  The 
average puretone threshold is 39 decibels for the right ear 
and 43 decibels for the left ear.

Applying the findings from this examination to Table VI in 38 
C.F.R. § 4.85 yields a finding of Level I hearing loss in the 
right ear and Level I hearing loss in the left ear.  Where 
hearing loss is at Level I in both ears, a 0 percent rating 
is assigned under Table VII.  38 C.F.R. § 4.85.  An 
exceptional pattern of hearing under 38 C.F.R. § 4.86 has not 
been shown and that regulation is not applicable.

The Board notes the veteran's testimony that his hearing loss 
is worsening.  However, the Board notes that the last 
audiological evaluation was conducted only 10 months prior to 
the date of his Travel Board hearing, and presently is less 
than two years old.  Such examination is sufficiently 
contemporaneous in time to evaluate his disability.  
Moreover, the veteran has testified that he does not use 
hearing aids, and that he can hear but just has to 
concentrate.  Such testimony does not suggest worsening such 
that a new examination is necessary to adequately evaluate 
this claim.

The Board further notes the veteran's contention that the 
methodology for the examination does not provide accurate 
results because it is conducted in a sound-proof room.  The 
Board is bound in its decisions by the regulations of the 
Department.  38 U.S.C.A. § 7104(c).  The testing utilized to 
evaluate hearing loss is provided for in 38 C.F.R. § 4.85.  
In short, the use of the Maryland CNC speech discrimination 
test and the puretone threshold average determined by an 
audiometry test was established by a regulation for 
evaluating hearing loss published in the Federal Register on 
November 18, 1987 (52 FR 44117).  That regulation changed the 
method of evaluating hearing loss based on a VA study on 
hearing loss testing methods and assistive hearing devices 
that Congress had requested in 1984.  The results of this 
study were published by VA in a January 1986 report entitled 
"Report on Hearing Loss Study."    

Thus, the criteria for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes.  This long-
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against a finding of 
entitlement to a compensable evaluation for hearing loss 
during any period of the claim.  Thus, the claim is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


